DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It recites “invoke the modification of the audio path of the conference call by reducing a gain of the speaker” (emphasis added). It is not clear if it refers to “a speaker” recited in claim 1 or “a speaker” recited in claim 5. Similarly claim 13 recites “play an audio signal based on the the speaker” (emphasis added). It is not clear if it refers to “a speaker” recited in claim 1 or “a speaker” recited in claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11, 16-23, 25, 30-37, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Zhan (US Patent No. 10,448,154), and further in view of Ishikawa (US Patent Application Publication No. 2011/0051940).
Regarding claim 1, Zhan teaches a system comprising: a microphone; a speaker (Fig. 6 user computing device col. 9 ll. 44-46 as Fig. 7 item 54A col. 14  ll. 15-22 cellular phone, col. 2 ll. 52-59 with microphone and loudspeaker); a network interface 
Zhan does not specifically teach control signal.
However, in the similar field, Ishikawa teaches using control signals in audio signals (Fig. 1 items 809-812, Paragraphs 0038-0048 coded objects with audio and control information).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Zhan to use control signals in audio signals as taught by Ishikawa in order to enable “rendering for making speakers’ voices in a conference more audible” (Ishikawa, Paragraph 0023) by enabling “control on the audio signal for each object (speaker)” (Ishikawa, Paragraph 0024). 
Regarding claim 2, Zhan teaches the first control signal was played using a speaker of a computing device that has also joined the conference call (col. 5 ll. 14-17, 
Regarding claim 3, Zhan teaches to invoke the modification of the audio path of the conference call by transmitting a message to a bridge server of the conference call that identifies a group of two or more computing devices that have joined the conference call as sharing an audio environment (col. 6 ll. 18-29 voice picker identifying users in the same room and transmitting data to data receiving module in server to detect main voice from among users).
Regarding claim 4, Zhan teaches the bridge server, which is configured to: responsive to the message, disable mixing of audio signals received from members of the group into audio signals that the bridge server transmits to members of the group (col. 6 ll. 49-col. 7 ll. 3 reducing other members’ audio i.e. making it to be non-existent).
Regarding claim 5, Zhan teaches to invoke the modification of the audio path of the conference call by reducing a gain of the speaker (col. 5 ll. 46-61, col. 6 ll. 49-61).
Regarding claim 6, Zhan teaches to -39-invoke the modification of the audio path of the conference call by reducing a gain of the microphone (col. 5 ll. 49-52, col. 5 ll. 65-col. 6 ll. 1).
Regarding claim 7, Zhan teaches the second control signal is on a same control channel as the first control signal (col. 3 ll. 57-60 same channel of high frequency for each watermark).
Regarding claim 8, Ishikawa teaches the second control signal is on a different control channel than the first control signal (Fig. 1 item 810 on a different coded object than item 809).
Regarding claim 9, Ishikawa teaches the first control signal indicates presence of a primary device of an audio environment associated with the conference call (Fig. 1 item 809 with priority 1), and the second control signal indicates the presence of a secondary device of the audio environment associated with the conference call (Fig. 1 item 810 with priority 2).
Regarding claim 11, Ishikawa teaches the second control signal indicates presence of a primary device of an audio environment associated with the conference call, and the first control signal indicates the presence of a secondary device of the audio environment associated with the conference call (Note: This is flip condition of claim 9 i.e. priority and hence primary/secondary is swapped in control signals, item 809 with priority 2 and item 810 with priority 1).
Regarding claim 16, Zhan teaches a method comprising: joining a conference call using a network interface (Fig. 5 col. 9 ll. 8-29 online meeting); accessing an audio signal that has been captured using a microphone; detecting a first control signal in the audio signal (col. 5 ll. 14-17, col. 6 ll. 3-29, col. 7 ll. 4-12, col. 9 ll. 8-29 detect watermark in received audio from all users); responsive to detection of the first control signal, invoking modification of an audio path of the conference call (col. 6 ll. 30-col. 7 ll. 3 for the same watermark, lager volume for main speaker and smaller volume for other users by adjusting respective microphone volume); and playing a second control signal using a speaker (col. 3 ll. 63-66, col. 4 ll. 47-59, col. 5 ll. 65-col. 6 ll. 2 user device adding its user specific watermark to user voice and outputting thought user computing device) (col. 2 ll. 52-col. 14 ll. 35 for complete details).
Zhan does not specifically teach control signal.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Zhan to use control signals in audio signals as taught by Ishikawa in order to enable “rendering for making speakers’ voices in a conference more audible” (Ishikawa, Paragraph 0023) by enabling “control on the audio signal for each object (speaker)” (Ishikawa, Paragraph 0024). 
Regarding claim 17, refer to rejections for claim 16 and claim 2.
Regarding claim 18, refer to rejections for claim 16 and claim 3.
Regarding claim 19, refer to rejections for claim 16 and claim 5.
Regarding claim 20, refer to rejections for claim 16 and claim 6.
Regarding claim 21, refer to rejections for claim 16 and claim 7.
Regarding claim 22, refer to rejections for claim 16 and claim 8.
Regarding claim 23, refer to rejections for claim 22 and claim 9.
Regarding claim 25, refer to rejections for claim 22 and claim 11.
Regarding claim 30, Zhan teaches a non-transitory computer-readable storage medium comprising executable instructions that, when executed by a processor, facilitate performance of operations (col. 9 ll. 44-col. 10 ll. 20) comprising: joining a conference call using a network interface (Fig. 5 col. 9 ll. 8-29 online meeting); accessing an audio signal that has been captured using a microphone; detecting a first control signal in the audio signal (col. 5 ll. 14-17, col. 6 ll. 3-29, col. 7 ll. 4-12, col. 9 ll. 8-29 detect watermark in received audio from all users); responsive to detection of the 
Zhan does not specifically teach control signal.
However, in the similar field, Ishikawa teaches using control signals in audio signals (Fig. 1 items 809-812, Paragraphs 0038-0048 coded objects with audio and control information).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Zhan to use control signals in audio signals as taught by Ishikawa in order to enable “rendering for making speakers’ voices in a conference more audible” (Ishikawa, Paragraph 0023) by enabling “control on the audio signal for each object (speaker)” (Ishikawa, Paragraph 0024). 
Regarding claim 31, refer to rejections for claim 30 and claim 2.
Regarding claim 32, refer to rejections for claim 30 and claim 3.
Regarding claim 33, refer to rejections for claim 30 and claim 5.
Regarding claim 34, refer to rejections for claim 30 and claim 6.
Regarding claim 35, refer to rejections for claim 30 and claim 7.
Regarding claim 36, refer to rejections for claim 30 and claim 8.
Regarding claim 37, refer to rejections for claim 36 and claim 9.
Regarding claim 39,.
Claims 1-2, 16-17, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Virolainen (US Patent Application Publication No. 2014/0242959).
Regarding claim 1, Virolainen teaches a system (Fig. 2) comprising: a microphone (Figs. 3, 6 item 18, Paragraph 0049 microphone receiving audio signals); a speaker (Figs. 3, 6 item 16, Paragraph 0046 loudspeaker); a network interface (Fig. 4 item 26); and a processing apparatus (Fig. 4, Paragraphs 0037-0044, Figs. 3, 6 combination of items 10, 12) that is configured to: join a conference call using the network interface (Paragraphs 0032-0036); access an audio signal that has been captured using the microphone; detect a first control signal in the audio signal; responsive to detection of the first control signal, invoke modification of an audio path of the conference call (Paragraphs 0045-0053 detect reference signal(s) in microphone received audio signals and attenuate/remove it from audio path); and play a second control signal using the speaker (Paragraphs 0054-0056 receive and reproduce other reference signals) (Paragraphs 0032-0057 for complete details).
Virolainen does not specifically indicate control signal but reference signals specific to each audio facilitate the function of controlling audio volume for users in the same area. (Note: The Applicant is advised to refer to Ishikawa (US Patent Application Publication No. 2011/0051940) for such common knowledge of using control signals in an audio.).
Regarding claim 2, Virolainen teaches the first control signal was played using a speaker of a computing device that has also joined the conference call (Paragraphs 0049-0053 reference signals reproduced by other terminals in the area).
Regarding claim 16, Virolainen teaches a method comprising: joining a conference call using a network interface (Paragraphs 0032-0036); accessing an audio signal that has been captured using a microphone; detect a first control signal in the audio signal; responsive to detection of the first control signal, invoking modification of an audio path of the conference call (Paragraphs 0045-0053 detect reference signal(s) in microphone received audio signals and attenuate/remove it from audio path); and playing a second control signal using a speaker (Paragraphs 0054-0056 receive and reproduce other reference signals) (Paragraphs 0032-0057 for complete details).
Virolainen does not specifically indicate control signal but reference signals specific to each audio facilitate the function of controlling audio volume for users in the same area. (Note: The Applicant is advised to refer to Ishikawa (US Patent Application Publication No. 2011/0051940) for such common knowledge of using control signals in an audio.).
Regarding claim 17, refer to rejections for claim 16 and claim 2.
Regarding claim 30, Virolainen teaches a non-transitory computer-readable storage medium comprising executable instructions that, when executed by a processor, facilitate performance of operations (Paragraphs 0058-0059) comprising: joining a conference call using a network interface (Paragraphs 0032-0036); accessing an audio signal that has been captured using a microphone; detect a first control signal in the audio signal; responsive to detection of the first control signal, invoking modification of an audio path of the conference call (Paragraphs 0045-0053 detect reference signal(s) in microphone received audio signals and attenuate/remove it from audio path); and playing a second control signal using a speaker (Paragraphs 0054-
Virolainen does not specifically indicate control signal but reference signals specific to each audio facilitate the function of controlling audio volume for users in the same area. (Note: The Applicant is advised to refer to Ishikawa (US Patent Application Publication No. 2011/0051940) for such common knowledge of using control signals in an audio.).
Regarding claim 31, refer to rejections for claim 30 and claim 2.

Claims 15, 29, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Virolainen as applied to claims 1, 16, 30 above, and further in view of MacKay (US Patent Application Publication No. 2019/0173687).
Regarding claim 15, Virolainen teaches to determine a cross correlation between an audio signal captured using the microphone and an audio signal received via the network interface from a bridge server of the conference call; based on the cross correlation, detect an audio feedback loop in the conference call (Paragraphs 0045-0057 compare and detect reference signal from the microphone received signals and hence feedback loop/echo), but Virolainen does not specifically teach reduce a volume parameter of a speaker.
However, in the similar field, MacKay teaches to reduce a volume parameter of a speaker of a device in the same area (Paragraphs 0068-0073, 0085-0091).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Virolainen to reduce a volume 
Regarding claim 29, refer to rejections for claim 16 and claim 15.
Regarding claim 43, refer to rejections for claim 30 and claim 15.

Allowable Subject Matter
Claims  10, 12-14, 24, 26-28, 38, 40-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The above objection(s) is (are) based on the claim(s) as presently set forth in its (their) totality. It should not be interpreted as indicating that amended claim(s) broadly reciting certain limitations would be allowable. A more detailed reason(s) for allowance may be set forth in a subsequent Notice of Allowance if and when all claims in the application are put into a condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653